  Case 3:21-cv-00578-C-BH Document 10 Filed 06/14/21                      Page 1 of 1 PageID 43



                          IN THE L]NITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

STEPHANIE BEKENDAM,                                 )
                                                    )
                        Plaintiff.                  )
                                                    )
                                                    )
                                                    )
KIMBERLY GRAY MEDIA INC..                           )
el al.,                                             )
                                                    )
                        Del'cndants.                )    Civil Action No. 3:21-CV-578-C-BH

                                               ORDER

          Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising the Court that this     civil action should    be dismissed


without prejudice for failure to prosecute or follow orders ofthe Court.l

          The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions            ofthe Court. For the reasons stated

therein, the Court ORDERS that this civil action be DISMISSED without prejudice pursuant to

Federal Rule of Civil Procedure 4l(b)

          SO ORDERED

          Datc June   /4, 2021.                                     )
                                                                   .,,(,-n,'4
                                          \             R.C        INGS
                                                S       IOR       ED STATES         I      CT JUDGE


                                                                                I



      I Plaintiffhas failed to file objections to the Magistrate Judge's Findings, Conclusions, and
Recommendation and the time to do so has now expired.
